RESPONSE TO AMENDMENT

Claims 1, 3-11, 14, and 15 are pending in the application.  Claims 2, 12, and 13 have been cancelled.
Amendments to the claims, filed March 9, 2022, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The objections to the specification and claims, made of record in the office action mailed December 29, 2021, Page 2, Paragraphs 2-3 have been withdrawn due to Applicant’s amendment in the response filed March 9, 2022.
The 35 U.S.C. §112 (b) rejection of claims 1-3, 5-11, 14, and 15, made of record in the office action mailed December 29, 2021, Page 2, Paragraph 4 has been withdrawn due to Applicant’s amendment in the response filed March 9, 2022.
	
REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, line 2, “applied file” should read “applied film”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1, 3-11, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “70.0 to 90.0 wt% of at least one selected from n-butyl acrylate and 2-ethylhexyl acrylate, wherein the n-butyl acrylate and the 2-ethylhexyl are used in a ration of 2:1 to 1:2” is indefinite because the limitation “at least one selected from n-butyl acrylate and 2-ethylhexyl acrylate” is inconsistent with the limitation “the n-butyl acrylate and the 2-ethylhexyl are used in a ratio of 2:1 to 1:2” as in the first limitation, only one has to be present but in the second limitation, both are required to be present.  For purposes of prosecution, the Examiner has interpreted the limitation to mean “70.0 to 90.0 wt% of a blend of n-butyl acrylate and 2-ethylhexyl acrylate, wherein the n-butyl acrylate and 2-ethylhexyl acrylate are use in a ratio of 2:1 to 1:2”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitations “alkyl (meth)acrylates”; “C1 to C10 hydroxyalkyl (meth)acrylates”; “vinyl esters of carboxylic acids containing up to 20 carbon atoms”; “vinyl ether of alcohols containing up to 10 carbon atoms”; “vinyl halides”; “acid amides”; and “unsaturated hydrocarbons having 2 to 8 carbon atoms” and the claim also recites “ethyl acrylate”; “hydroxyethyl or hydroxypropyl (meth)acrylate”; “vinyl acetate or vinyl laurate”; “vinyl methyl ether or vinyl isobutyl ether”; “vinyl chloride or vinylidene dichloride”; “acrylamide or methacrylamide”; and “ethylene, propene, butadiene, isoprene, 1-hexene, 1-octene” which are, respectively, narrower statements of the, respective, range/limitation.    The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Additionally, claim 4 is indefinite because the limitation “wherein the monomer (b) and the monomer (c), respectively, comprise alkyl (meth)acrylates” … “and ethyl acrylate” is unclear whether monomers (b) and (c) comprise both an alkyl (meth)acrylate and ethyl acrylate, an alkyl (meth)acrylate and/or ethyl acrylate, or an alkyl (meth)acrylate which is preferably ethyl acrylate.  Based on the previous, unamended claim 4 as well as the originally filed disclosure, it appears that Applicant means that the monomer (b) and the monomer (c), respectively, comprise alkyl (meth)acrylates where the alkyl (meth)acrylate is preferably ethyl acrylate. For purposes of prosecution, the Examiner has interpreted the limitation to mean “wherein the monomer (b) and the monomer (c), respectively, comprise an alkyl (meth)acrylate” except for the exceptions listed.

Claim Rejections - 35 USC § 103
Claims 1, 3-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Korthals (U.S. Pat. Pub. 2012/0282836).
Regarding claim 1, Korthals teaches an adhesive tape in particular for wrapping cables, the adhesive tape consisting of: a textile carrier and a pressure sensitive adhesive (Abstract), applied on one side of the carrier (Abstract), in the form of a dried polymer dispersion (Abstract), wherein the polymer of the dried polymer dispersion has been synthesized from the following monomers: (a) 70.0 to 90.0 wt % of at least one selected from n-butyl acrylate and 2-ethylhexyl acrylate (monomer (a), 40% to 90%, Abstract); (b) 10.0 to 20.0 wt % of one or more first ethylenically unsaturated monomers (monomer (c), 10 to 60%, Abstract), where at least 50.0 wt % of the one or more first ethylenically unsaturated monomers (monomer (b)) comprises methyl methacrylate (can be just methyl methacrylate, Paragraph [0039]; Polymer 2, Paragraph [0176]; (c) 0 to 10.0 wt % of a second ethylenically unsaturated monomer (monomer (c)), different from monomer (b) (0%, not required); (d) 0 to 5.0 wt % of a third ethylenically unsaturated monomer (monomer (d)) having an acid or acid-anhydride function (monomer (b), 0% to 10%, Abstract); wherein the pressure sensitive adhesive comprises between 3 and 20 parts by weight of tackifiers (based on the mass of the dried polymer dispersion) (15-100 parts by weight, Abstract), the tackifiers having a softening point of more than 90° C according to ASTM E28-99 (2009) (Paragraph [0051]); and an optional applied film (reverse-face varnish, Paragraph [0100]).  Korthals further teaches n-butyl acrylate and 2-ethylhexyl acrylate can be used together as monomer (a) (Abstract); therefore, it would have been obvious to one of ordinary skill in the art for n-butyl acrylate and 2-ethylhexyl acrylate to be used in a ratio of 2:1 to 1:2.
While the reference does not specifically teach the claimed range of 70-90%, 10-20%, 0-5%, and 3-20 parts, respectively, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 3, Korthals teaches wherein the tackifiers have a softening point of more than 100° C in accordance with ASTM 28-99 (2009) (more than 90°, Paragraph [0051]).
	While the reference does not specifically teach the claimed range of more than 100° C, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
 	Regarding claim 4, Korthals teaches wherein the monomer (b) (monomer (c)) comprises an alkyl (meth)acrylate with the exception of the monomers forming (a); aromatic vinyl monomers, C1 to C10 hydroxyalkyl (meth)acrylates such as in particular hydroxyethyl or hydroxypropyl (meth)acrylate, vinyl esters of carboxylic acids containing up to 20 carbon atoms,  vinyl acetate or vinyl laurate, vinyl ethers of alcohols containing up to 10 carbon atoms, vinyl methyl ether or vinyl isobutyl ether, vinyl halides; vinyl chloride or vinylidene dichloride, acid amides, acrylamide or methacrylamide; unsaturated hydrocarbons having 2 to 8 carbon atoms; ethylene, propene, butadiene, isoprene, 1-hexene or 1-octene (Paragraph [0039]). Note: monomer (c) is not required, i.e. 0% in claim 1.
	Regarding claim 5, Korthals teaches wherein monomer (d) comprises at least one of acrylic acid, methacrylic acid, itaconic acid, maleic acid, fumaric acid and maleic anhydride (Paragraph [0038]).
	Regarding claim 6, Korthals teaches wherein the pressure sensitive adhesive is admixed with 5 to 15 parts by weight of tackifier (based on the mass of the dried polymer dispersion) (15-100 parts by weight, Abstract).
	While the reference does not specifically teach the claimed range of 5 to 15 parts by weight, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 7, Korthals teaches wherein a glass transition temperature of the pressure sensitive adhesive is below +15° C (determined by DSC (Differential Scanning Calorimetry) in accordance with DIN 53 765 at a heating rate of 10 K/min) (Paragraph [0043]).
	Regarding claim 8, Korthals teaches wherein the pressure sensitive adhesive has a peel adhesion on steel of at least 2.0 N/cm according to ASTM D3330 (for an adhesive coat weight of 100 g/m2 on woven polyester fabric carrier) (Paragraph [0062]).
	Regarding claim 9, Korthals teaches wherein the textile carrier is a nonwoven material or a woven fabric (Paragraph [0063]).
	Regarding claim 10, Korthals teaches wherein the carrier is woven fabric having a construction as follows: the thread count in the warp is 10 to 60/cm (48.5/cm, Paragraph [0141]), the thread count in the weft is 10 to 40/cm (23/cm, Paragraph [0141]), the warp threads possess a yarn weight of between 40 and 400 dtex (167 dtex, Paragraph [0141]), the weft threads possess a yarn weight of between 40 and 660 dtex (167 dtex, Paragraph [0141]).
	Regarding claim 11, Korthals teaches wherein the optional applied film is provided on the underside of the textile carrier (reverse-face varnish, Paragraph [0100]).
	Regarding claim 14, Korthals teaches an elongate item (Paragraph [0118]), wherein the elongate item is jacked with the adhesive tape (Paragraph [0118]) according to claim 1 (as discussed above).
	Regarding claim 15, Korthals teaches a vehicle comprising the jacketed elongate item according to claim 14 (Paragraph [0118]).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed March 9, 2022 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that contrary to amended claim 1, Korthals is clearly directed to a different adhesive than the presently claimed pressure sensitive adhesive because with respect to the content of tackifiers, paragraph [0048] of Korthals teaches that the adhesive is admixed typically with 15 to 100 parts by weight of tackifiers, usually 20 to 80 parts by weight, and most preferably, 30 to 50 parts by weight; whereas instant claim 1 claims 3 to 20 parts by weight of tackifiers.  Applicant further argues that a direct comparison of Inventive Example 2 (7.5 parts by weight tackifier) with Comparative Example 10 (28 parts by weight tackifier) of the present specification sets forth that the same adhesive having a different content of the same tackifier results in non-working adhesive tape for cable compatibility and thus, Applicant has clearly shown that adhesives having a high content of tackifiers, as preferred in Korthals, fail.
	However, as stated above, the amount of tackifier Korthals teaches – 15 to 100 parts by weight of tackifier – overlaps with the claimed range of 3 to 20 parts by weight of tackifier and that while the reference does not specifically teach the claimed range of 5 to 15 parts by weight, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Furthermore, as discussed in MPEP 2123 II, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”.  Therefore, even though 30 to 50 parts by weight of tackifier is most preferred in Korthals, it does not negate Korthals’ broader teaching of 15 to 100 parts by weight of tackifier.  As such, Applicant’s arguments are deemed unpersuasive.
	Applicant argues with respect to softening point, paragraph [0051] of Korthals teaches those preferred resins are those having a softening point of more than 80°C and that preferred resins are those based on terpene phenols and rosin esters having a softening point of more than 90°C.  Applicant further argues that a direct comparison of Inventive Example 3 with Comparative Example 6 of the present specification sets forth that an adhesive that has a content of a tackifier of 2.5 parts by weight fails with respect to SWAT and Fraying due to the fact that the used resin has a softening point below 90°C, but between 80°C and 90°C which is taught by Korthals.
	However, as discussed above, while the reference does not specifically teach the claimed range of more than 100° C, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Additionally, the examples Applicant points to shows unfavorable results when the resin used has a softening point below 90°C, but as discussed above and acknowledged by Applicant, Korthals teaches resins have a softening point of more than 90°C.  As such, Applicant’s arguments are deemed unpersuasive.
	Applicant argues that with respect to a mixture of n-butyl acrylate and 2-ethylhexyl acrylate, paragraph [0031] of Korthals teaches that 2-ethylhexyl acrylate preferably forms the monomer (a) and none of the working examples set forth in Korthals include or disclose at least a mixture of n-butyl acrylate and 2-ethylhexyl acrylate.
	However, as discussed in MPEP 2123 II, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”.  Furthermore, as discussed above, Korthals teaches n-butyl acrylate and 2-ethylhexyl acrylate can be used together as monomer (a) (Abstract).  As such, Applicant’s arguments are deemed unpersuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
June 15, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788